Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawing Objections
The drawings filed October 14, 2021 are approved.

Double Patenting Rejections Withdrawn
	The nonstatutory double patenting rejection of 4/14/2021 has been withdrawn in view of the terminal disclaimer filed 10/14/2021.

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In claim 11, the “inserting of the variable volume structure from the longitudinal section” limitation is not understood.  It is unclear what applicant is claiming.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 7, 8 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Warner (US 6,257,886).
Warner in Figures 2 and 3 discloses an apparatus for providing dentifrice to a tooth cleaning means 32 comprised of a longitudinal section 22 (longitudinal axis 24) with drive member 60 disposed therein.  The Warner device further includes a head 28 oriented perpendicular to the longitudinal section 22 and having tooth engaging means 32.  The Warner device further includes a variable volume 94 for containing a dentifrice and a passageway 23, 111 for delivering dentifrice to the tooth engaging means 32.   Warner further discloses a finger 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chipian et al (US 5,642,994).
	In regard to claim 1, Chipian et al disclose a device and method for delivering a variable and measured amount of dentifrice through a prophy angle wherein a means 105 for driving a plurality of detachable (disposable) prophy angles 100 (note column 5, lines 21-23) having an exterior housing with a removable and collapsible bladder 300, 750 (Figure 9A) is provided.   Chipian et al disclose that the operator’s finger (“human digit”) engages an exterior member 775 to slide/”translate” the exterior member 775 over and beyond a first protuberance 765 in order to cause a mechanically connected interior member 755 to translate, contact and apply force to the removable and collapsible bladder 750 and force prophylaxis medium from the bladder 750 and into a prophy cup.  Chipian et al disclose that by pressing the exterior member that the member disengages from a first protuberance (spine) and then engages the next spline in front of it thereby squeezing the bladder and dispensing material therefrom (note particularly column 11, lines 14-24).   Chipian et al does not explicitly disclose that the 
	In response to the present rejection applicant has amended claim 1 to change “sliding” to “translate” (translates/translating/translation) and argues that the translating limitation requires that every point of a figure or a space move by the same distance in a given direction or a constant vector to every point.  The examiner notes that applicant’s written description does not define the “translate” terminology and it appears to be used only briefly in passing in the title and paragraph [0006].  There is no suggestion that the broad language should be given applicant’s narrow interpretation of every point in a figure moves the same distance in a given direction.  Moreover, it is less than clear that applicant’s own disclosed device even moves in such a manner.  The movement of push button 1, connector 2, and paddle 3 over the raised ridges 4 would appear to require not only a straight longitudinal vector, but also a rotational movement as the push button 1 is pushed up the ramp of raised ridge 4.  As the push button 1, connector 2, and paddle 3 are pushed up the ramp of raised ridge 4 the turning movement would cause different points on the assembly to move a different distance (points near the 
	Applicant argues that he is attempting to distinguish the claimed invention from the roller 755 arrangement of Chipian et al.   The examiner suggests that applicant clearly set forth the distinction in claim 1, line 10, by changing “coupled interior member” to “connected paddle member” so as to exclude the possibility of a roller member as taught by Chipian et al.

Claims 3-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chipian et al (US 5,642,994) in view of Soileau (US 2,551,909).
In regard to independent claims 7 and 18, Chipian et al disclose an apparatus for providing dentifrice for teeth cleaning comprising a longitudinal housing 100 for drive shaft/member 140 (Fig 2A) with a longitudinal axis and gears 150 to cause a tooth-engaging/tooth polishing means (column 6, lines 31-34, prophy cup attached to head element 230 in Figure 2B) to rotate about an axis which is substantially perpendicular to the longitudinal axis.  The Chipian et al housing 100 is configured to be held and includes an exterior surface (near element 765 in Fig 9A) having a plurality of exterior surface deviations 765, a variable volume structure 750 (Fig 9A) containing dentifrice (column 2, lines 57-61) disposed inside the exterior surface and, a passageway (Figs 2A and 2B: extends along element 240 and through element 250, 230, 110 and 270) configured to transport dentifrice from the variable volume structure to the tooth-engaging means (prophy cup).  The Chipian et al device further includes a sliding button/finger engaging member 775 (Fig 9A) for transferring force from a finger to 
In regard to claims 8 and 9, the Chipian et al and Soileau “variable volume structure” is a collapsible tube of dentifrice like applicant’s collapsible tube.   In regard to claim 11, the hinged cover/lid in the Chipian et al device as modified by Soileau would comprise movable member. In regard to claims 13, 14, 19 and 20, the Chipian et al device, as well as, the Soileau device both include sidewalls that define a chamber in which the collapsible variable volume structure is secured.  In claims 14 and 15, the side wall of the Chaipian et al chamber has a vertical dimension that is larger than half the chamber vertical dimension.  In regard to claims 15-17, the slot though which the finger engaging member 775 of Chipian et al extends meets the “gap” limitation.
.

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (US 7,510,396) in view of Pond (US 2006/0246395).
Lee et al disclose an apparatus for providing dentifrice (abstract) having a housing 10, drive shaft 44, and gears 40, 20 for causing a tooth polishing means 30 to rotate about a perpendicular axis.  The Lee et al device further includes a variable volume structure 50 containing dentifrice disposed within a chamber 15 and a passageway 14a, 21 for transporting dentifrice from the variable volume structure 50 to tooth polishing member 30.  Lee et al further discloses a translating button 64 for transferring a compression force to the variable volume structure 50 in order to expel dentifrice.   The Lee et al device meets all the limitations of the present claims with the exception of those related to the claimed “hinged exterior surface.”  In Lee et al the lid/exterior surface 70 is removable allowing for access to chamber 15 in which variable volume structure 50 containing dentifrice may be loaded and does not include the claimed “hinged” feature.   Pond, however, for a similar dentifrice tooth cleaning device teaches that a similar lid may advantageously be formed as a hinged door 146 (Figure 9) 
It is noted that the Lee et al protrusions/protuberances 18 are internal to the device and do not appear to reasonably meet the requirement in claim 1 that the protuberance is on “an outer surface of the exterior housing” or the requirement in claim 7 of “exterior surface deviation in said exterior surface.”

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (571) 272-4712